Title: Extract of Ellen W. Randolph (Coolidge) to Martha Jefferson Randolph, 18 August [1817], document 2 in a group of documents on Jefferson’s Trip to Natural Bridge, [ca. 13–17 August 1817]
From: Coolidge, Ellen Wayles Randolph
To: Randolph, Martha Jefferson,Jefferson, Martha (Martha Jefferson Randolph)


            
              My dear Mama
              Poplar Forest Aug. 18th
            
            Cornelia will probably give Virginia a detail of our Journey to the Natural Bridge—for me it was a complete chapter of accidents—my misfortunes began the day I left home and have not yet ceased, for a cold caught I believe in crossing the blue ridge settled upon my face
			 and has kept me in almost constant agonies—I have not been free of pain one moment for the last eight and forty hours and although not acute enough to confine me to my room it is yet sufficiently so to keep me constantly restless uneasy and nervous—I cannot however regret my
			 trip for the wonder and delight I experienced at the sight of the bridge, (which surely deserves the epithet 
                  name of the “most sublime of Nature’s works”) was greater than I can describe. the limestone cavern near it was also a great curiosity for us, it is a cave in the  cliff 
                  the solid lime stone  
                  cliff 
                  rock divided into  accessible apartments by a curtain of stone. there is a passage large enough to admit the body of a man on all fours which probably communicates with other apartments never explored. the earth in it is
			 so impregnated with salt pitre that a pound has been got from a bushel of the dirt. under the bridge I lost your beautifull little  purse with three or four dollars which I had carried 
                  arrived with me and the little pocket telescope which 
                  given me by 
                   Aunt Janegave me, and which I valued very highly—our trip independent of the bridge would have been a very pleasant  one if the weather had been more favorable and the accomodations better—the manners and
			 character of the people are so different from anything we are accustomed to and the scenery of the country so wild and picturesque, that we almost fancied ourselves in a new world. there is in the men a stern independence and a contempt for forms
			 and appearances, in the women a bustling activity that we do not meet with lower down the country, that is, if it is fair to draw general conclusions from particular instances and if in a tour of
			 three days it is 
                  was possible to make any observations which shall 
                  can apply to more than the few individuals who came under our notice—
            I brought so much work from home with me, and I have been so tortured by pain that I have not  
                  had time to commence my system of industry—as we shall be here for a month to come I hope to have it in my power to do something. if it is only to recover the latin I have lost—we have as yet seen no one but Mrs Yancey—Mrs Clark is at the springs and the situation of Mrs Radford’s brother will probably prevent her from visiting us. Cornelia and myself are not comfortably fixed. our room has been pulled down and it will be some time before we get in it—probably a fortnight—in the mean time we are in that little close
			 disagreable room to the right as you enter the dining room, where we are so crouded    
                  we can scarcely turn—the weather hot, and as Cornelia observes we are shut up from all but br breezes but those of 
                    the North eastbreezes—Maria is the same  untutored savage you formerly knew and plagues us to death with her stupidity and indifference—
          